DETAILED ACTION
Claims 1-16 are pending. Claims 1, 3, 4, 7-11, 13-16 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 17, 2022.  As directed by the amendment: claims 1, 3, 4, 7-11, 13-16 have been amended.  Thus, claims 1-16 are presently pending in this application.
Applicant’s amendment to the specification has overcome the specification objection.
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) rejections, however, additional rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner note

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-13, 15, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamoto (WO2018212293).
Regarding claim 1, Kawamoto describes a method for automatically operating a ring spinning system (spinning system 100a) which comprises a ring spinning machine (ring spinning machine 2) having a plurality of spinning positions (spinning unit 20) for spinning yarn and a winding machine (winder 1) having a plurality of winding positions (winder unit 10) for rewinding the yarn, wherein: 
yarn is spun at one of the spinning positions and wound into a cop, 

the spinning data are assigned to the cop (are assigned to a cop, see page 8, ll. 50-53), 
the cop is doffed from the spinning position and 
the spinning data assigned to the cop are taken into account in an automatic decision on feeding the cop to one of the winding positions after it has been doffed (the tag is read and depending on the quality information it is either sent to the winding unit or place on a discharge path C5, p. 8, ll. 16-21), 
characterized in that 
an identification of a point in time of the winding of the cop and an identification of the spinning position are automatically assigned to the cop (the defective bobbin can be specified based on the order, and therefore the time, p. 8, ll. 25-29, discharge unit receives the information regarding the defective bobbin, p. 8, ll. 16-18), and 
the spinning data are automatically assigned to the cop based on the identification of the point in time of winding of the cop and the identification of the spinning position (the spinning data is assigned based on the spinning unit, p. 8, ll. 16-18, and the point of time based on the sequential order, p. 8, ll. 23-29).  
Regarding claim 2, the method of Kawamoto includes wherein: the spinning data, the identification of the point in time of winding of the cop and the identification of the spinning position are stored in a relational database (sensor management control unit 
Regarding claim 3, the method of Kawamoto includes wherein: an identification carrier (tray T) is assigned to the cop, identification data of the identification carrier are stored in the relational database (the identification of the carrier is the same information as the identification of the cop, however the specific data could be ambient temperature), and the identification of the point in time of winding of the cop (are set sequentially, permitting time to be known , p. 8, ll. 23-29) and the identification of the spinning position (the spinning data is assigned based on the spinning unit, p. 8, ll. 16-18) in the relational database are used as keys for the identification of both the spinning data (including data obtained from 28) to be assigned to the cop and the identification data of the identification carrier (for example, other data such as ambient air temperature).  
Regarding claim 5, the method of Kawamoto includes wherein the decision is made on at least one of the following questions: is the cop fed to one of the winding positions, the cop is fed to which of the winding positions, and when is the cop fed to one of the winding positions (if the bobbin is defective, it is not sent to the winding position, therefore the decision is made after acquiring information as to “is the cop fed to one of the winding positions”, p. 8, ll. 18-21).  

Regarding claim 7, the method of Kawamoto includes wherein: at least two classes of mutually similar spinning data are formed, for each of the at least two classes the decision is made and a result of the decision is assigned to the respective class, the cop is classified into one of the at least two classes according to the stored spinning data, and the cop is processed after doffing according to the result assigned to the respective class (if the bobbin is not defective, class A, it is sent to the winding position, if the bobbin is defective, class B, it is sent to the discharge path L5, p. 8, ll. 18-21).  
Regarding claim 10, the method of Kawamoto as modified includes wherein the parameter characteristic of the operation of the spinning site comprised by the spinning data is selected from the following set: number of yarn breaks per unit of time, air temperature, air humidity (temperature, humidity, p. 3, ll. 32-37).  

Regarding claim 11, Kawamoto describes an automatic ring spinning system (spinning system 100a), comprising: a ring spinning machine (ring spinning machine 2) having spinning positions (spinning unit 20) for spinning yarn and for winding yarn onto cops, where one each of the spinning positions is associated with one each of the cops (see Fig. 3),
a spinning monitoring system (spinning sensor 28, sensor management control unit 29) for monitoring the operation of the spinning positions, having
spinning sensors (28) with one each of the spinning sensors associated with one each of the spinning positions for measuring spinning measured quantities (see Fig. 7, one on each spinning position, spinning sensor obtains quality information including speed of traveler, p. 3, ll. 32-37), and 
a spinning monitoring control unit (29) connected to the spinning sensors, adapted to receive the spinning measured quantities from the spinning sensors during the winding of the cops (p. 3, ll. 38-40), to determine therefrom values of a parameter characteristic for the operation of the spinning positions, including ring traveler speed, and to store them as spinning data (obtains information include rotational speed of the traveler, p. 3, ll. 32-37),
a set-down device (conveyor C2) for setting down the cops from the spinning positions, 
a winding machine (winder 1) having winding positions (winder unit 10) for rewinding the yarn from the set down cops onto yarn bobbins,
a feeding system (transfer device 3A) controlled by a feed control unit (discharge control unit 51) for feeding the yarn from the set down cops to the yarn bobbins, and 
an assignment system (RF writer 31) for assigning the spinning data to the cops from which the spinning data was read, 
wherein the feed control unit (3A) is connected to the spinning monitoring control unit (is connected via 11c, see Fig. 8) and is adapted to make a decision on feeding a respective one of the cops to an automatically selected one of the winding positions, taking into account the spinning data assigned to the respective one of the cops by the 
characterized in that the assignment system is adapted for the purpose, 
of assigning an identification of a point in time of winding of the cop and an identification of the spinning position on which the cop was wound to the cop (the defective bobbin can be specified based on the order, and therefore the time, p. 8, ll. 25-29, discharge unit receives the information regarding the defective bobbin, p. 8, ll. 16-18), and 
of assigning the spinning data to the cop on the basis of the identification of the time of winding of the cop and the identification of the spinning position (the spinning data is assigned based on the spinning unit, p. 8, ll. 16-18, and the point of time based on the sequential order, p. 8, ll. 23-29).  
Regarding claim 12, the system of Kawamoto includes wherein the assignment system contains a relational database (machine control device) which is adapted for the purpose of: 
storing the spinning data (receives the information from 29, and therefore must store the information), the identification of the point in time of winding of the cop and the identification of the spinning position, and
using the identification of the point in time of winding of the cop and the identification of the spinning position as a key to identify the spinning data to be assigned to the cop (the spinning data is acquired by the sensor 28, which is sent to 29, and to 11, the bobbins are sent sequentially, permitting a time to be known, and the unit 51 identifies the spinning unit).  

assigning an identification carrier to the cop (the identification of the carrier is the same information as the identification of the cop, however the specific data could be ambient temperature), 
storing identification data of the identification carrier in the relational database (would have to at least be in 11 in order for it to be able to make a determination), and 
using the identification of the point in time of winding of the cop and the identification of the spinning position (the spinning data is assigned based on the spinning unit, p. 8, ll. 16-18) in the relational database as a key for the identification of both the spinning data (including data obtained from 28) to be assigned to the cop and the identification data of the identification carrier for example, other data such as ambient air temperature).  
Regarding claim 15, the system of Kawamoto includes additionally comprising a separating station (discharge route L5) for receiving such cops which are sorted out by the feed control unit and are not fed to any of the winding positions at least during a waiting period.  
Regarding claim 16, the system of Kawamoto includes wherein the spinning monitoring control unit (29) is further adapted to determine values of the parameter characteristic for the operation of the spinning position from at least one of a number of yarn breaks per unit time, air temperature, and air humidity (temperature, humidity, p. 3, ll. 32-37).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Ruge et al. (US 4843808).
Regarding claim 8, the device of Kawamoto describes the yarn wound on the first cops is rewound onto a single yarn bobbin (see Fig. 6 depicting that each cop rewound onto a single bobbin).
The device of Kawamoto does not explicitly describe wherein at each of the winding positions the yarn is rewound from the cop onto a yarn bobbin and first cops classified in the same class are fed one after the other in time to one of the winding positions 
In related art for ring spinning, Ruge describes that bobbins that meet specific characteristics are sent sequentially to winding stations 3.1-3.6 (Ruge, col. 3, ll. 65-68).

Regarding claim 9, the method of Kawamoto as modified includes wherein the cops classified in the same class are temporarily stored after being set down before they are fed to the winding position (the cops that are not defective are set down conveyance path L31 which can be considered “temporarily stored” inasmuch as claimed).  
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732